Bleckley, Chief Justice.
It was the duty of counsel to tender to the judge a correct bill of exceptions within thirty days after the adjournment of court. In this instance no such bill of exceptions was tendered until more than four months after adjournment. What transpired in the meantime is indicated in the first head-note. We think the delay was inexcusable and unreasonable. The second headnote sets forth what we deem a proper construction of *333the act of November 11th, 1889, with reference to the judge’s duty in altering bills of exception when found to be incorrect. The motion to dismiss must prevail.

Writ of error dismissed.